PER CURIAM.
On April 13, 1988, the circuit court rendered an order that affirmed the decision of the Duval County Civil Service Board which affirmed the sheriff’s decision to terminate Jones’ employment. A notice of appeal was filed in the office of the clerk of the circuit court on May 10, 1988, and a copy was received by this court on May 16.
Thereafter, appellant recognized that he had improperly invoked the appellate jurisdiction of this court and he moved the court to construe his notice of appeal and initial brief as a petition for writ of certiorari. This relief was granted but we have determined that we must deny the petition for writ of certiorari as untimely filed. John*743son v. Citizens State Bank, 518 So.2d 410 (Fla. 1st DCA 1988).
As in Johnson, we certify the following question to be one of great public importance:
WHEN A PARTY SEEKS APPELLATE REVIEW OF A NON-APPEALABLE ORDER, AND ASSUMING THE NOTICE OF APPEAL IS TIMELY FILED IN THE LOWER TRIBUNAL, MUST THE NOTICE OF APPEAL BE FILED IN THE APPELLATE COURT WITHIN 30 DAYS OF RENDITION OF THE ORDER IN ORDER FOR THE APPELLATE COURT TO HAVE JURISDICTION TO TREAT THE NOTICE AS A PETITION FOR WRIT OF CERTIORA-RI?
SMITH, C.J., and MILLS and NIMMONS, JJ., concur.